[,       ~-
 AO i458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
 ~~--'-~~~'""'-~~~~-~"""'=~-'-~"""'=~~~~~~~-~~~~-~~~~~~~.,--
                                                                                                                                                                Page 1 of I
                                                                                                                                                                                L[
                                        UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                                    JUDGMENT IN A CRIMINAL CASE
                                                                                                    (For Offenses Committed On or After November l, 1987)
                                   v.

                       Joaquin Vasquez-Mendoza                                                      Case Number: 3:19-mj-22022




 REGISTRATION NO. 75115298
                                                                                                                                     MAY 2 1 2019
 THE DEFENDANT:
  lZl pleaded guilty to count(s) _l_o_f_C_om_._,_p_lai_·n_t_ _ _ _ _ _ _ _ _ _-+S'8Hc_tiL:e;'~=t-·:8
                                                                                                   .':"rfurii..~,_,·::,""'c'..;.;!~;.;•~_.~·*';-1.·~'"('"'J"';'-"~:,"'T"""t--
                                                                                                                                                              1


  D was found guilty to count(s)                                                  BY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

· Title & Section                      Nature of Offense                                                                                  Count Number(s)
  8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                        1

     D The defendant has been found not guilty on count(s)
                                                                                         -------------------
     0 Count(s)                                                                                      dismissed on the motion of the United States.
                      ---------~-------~


                                                                        IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                   1~ TIME SERVED                                            D                                                days

     lZl Assessment: $10 WAIVED lZl Fine: WAIVED
     lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in


     ~
        e defendant's possession at the time of arrest upon their deportation pr rem,ov111. /VI v~Jlit' I - 10''1' ojC\'/
        ClCourt r~c.Qmm\:nds defendant be deported/removed with relative, l"\JIC\ <Ir\/\ pe
                                                                                          1      J charged in case
         ltvl:.)J>rJ.0\1                       .

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of naine, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                Tuesday, May 21, 2019
                                                                                                Date of Imposition of Sentence



                                                                                                 HiasLR~ocK
                                                                                                 UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                                 3:19-mj-22022
